Citation Nr: 0942201	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-31 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the August 2006 discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to 
October 2005, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Denver, Colorado (RO).


FINDING OF FACT

The Veteran did not cooperate in implementing a program of 
rehabilitation services; mitigating circumstances beyond his 
control have not been demonstrated.


CONCLUSION OF LAW

The criteria for the August 2006 discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, were met.  38 U.S.C.A. §§ 3111, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.197, 21.198, 
21.362, 21.364 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that the RO's decision to 
suspend and ultimately discontinue his entitlement to 
vocational rehabilitation services was in error.  He 
indicated that after being found entitled in August 2006 for 
vocational rehabilitation services, he expressed his desire 
for a different type of program than was offered by his 
assigned vocational rehabilitation counselor.  Specifically, 
he asserted that vocational rehabilitation in the form of 
benefits with which to obtain a master's degree, such further 
education would allow him to be promoted to a position 
requiring less standing and walking, and ultimately cause 
less aggravation of his service-connected disabilities.  He 
has also asserted that he declined the ergonomic assessment 
offered by his vocational rehabilitation counselor because 
his company was contemplating layoffs, and he felt that if 
his employer knew of the physical limitations caused by his 
service-connected disabilities, he would be among those whose 
jobs were lost.

The three "basic requirements" for eligibility for Chapter 
31 vocational rehabilitation training are set out in 38 
C.F.R. § 21.1(b).  They include basic entitlement to services 
under 38 C.F.R. § 21.40; that the services necessary for 
training and rehabilitation must be identified by VA and the 
veteran; and that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved.  38 C.F.R. §§ 21.1(b) (1), (2), 
(3), 21.40 (2009).

Section 21.198 of Title 38 of the Code of Federal Regulations 
provides that the purpose of discontinued status is to 
identify situations in which termination of all services and 
benefits received under Chapter 31 is necessary.  VA will 
discontinue a veteran's case and assign the case to 
discontinued status as provided in 38 C.F.R. § 21.197 for 
reasons including but not limited to the following:  (1) the 
veteran declines to initiate or continue the rehabilitation 
process; (2) unsatisfactory conduct and cooperation; (3) end 
of eligibility and entitlement occurs; (4) medical and 
related problems; (5) the veteran voluntarily withdraws from 
the program; and/or (6) the veteran fails to progress in the 
program.  38 C.F.R. § 21.198 (2009).

In pertinent part, 38 C.F.R. § 21.362 (a), pertaining to 
Satisfactory Conduct and Cooperation, provides that the 
successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31; the staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part; and VA staff shall take required 
action when the veteran's conduct and cooperation are not 
satisfactory.  38 C.F.R. § 21.362 (a) (2009).

Moreover, a veteran requesting or being provided services 
under Chapter 31 must (1) cooperate with VA staff in carrying 
out the initial evaluation and developing a rehabilitation 
plan; (2) arrange a schedule which allows him or her to 
devote the time needed to attain the goals of the 
rehabilitation plan; (3) seek the assistance of VA staff, as 
necessary, to resolve problems which affect attainment of the 
goals of the rehabilitation plan; (4) conform to procedures 
established by VA governing pursuit of a rehabilitation plan 
including enrollment and reenrollment in a course, changing 
the rate at which a course is pursued, requesting a leave of 
absence, requesting medical care and treatment, securing 
supplies, and other applicable procedures; (5) conform to the 
rules and regulations of the training or rehabilitation 
facility at which services are being provided.  38 C.F.R. 
§ 21.362 (c) (2009).  

Additionally, 38 C.F.R. § 21.364, pertaining to 
Unsatisfactory Conduct and Cooperation, provides that when 
the case manager determines that the veteran's conduct and/or 
cooperation are not in conformity with provisions of § 
21.362(c), the case manager will:  (1) discuss the situation 
with the veteran; (2) arrange for services, particularly 
counseling services, which may assist in resolving the 
problems which led to the veteran's unsatisfactory conduct or 
cooperation; (3) interrupt the program to allow for more 
intense efforts, if the unsatisfactory conduct and 
cooperation persist.  If a reasonable effort to remedy the 
situation is unsuccessful during the period in which the 
program is interrupted, the veteran's case will be 
discontinued and assigned to "discontinued" status unless 
mitigating circumstances are found.  When mitigating 
circumstances exist, the case may be continued in 
"interrupted" status until VA staff determines the veteran 
may be reentered into the same or a different program because 
the veteran's conduct and cooperation will be satisfactory, 
or if a plan has been developed, to enable the veteran to 
reenter and try to maintain satisfactory conduct and 
cooperation.  Mitigating circumstances include the effects of 
the veteran's service and nonservice-connected condition, 
family or financial problems which have led the veteran to 
unsatisfactory conduct or cooperation, or other circumstances 
beyond the veteran's control.  38 C.F.R. § 21.364 (b) (2009).

As noted above, the Veteran served on active duty in the Army 
from September 1983 to October 2005, when he retired.  
Service connection is in effect for obstructive sleep apnea, 
evaluated as 50 percent disabling; left knee tendonitis, 
evaluated as 10 percent disabling; left shoulder sprain, 
evaluated as 10 percent disabling; right shoulder 
impingement, evaluated as 10 percent disabling; chronic 
pansinusitis and nasal polyposis, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
gout, noncompensably evaluated; and lumbosacral strain, 
noncompensably evaluated.  

Review of the evidence of record discloses that the Veteran 
was found to be entitled to vocational rehabilitation 
services in mid-August 2006, based on the finding that he had 
an Employment Handicap.  The attached Narrative Report, VA 
Form 28-1902b, noted that the Veteran's service-connected 
disorders contributed materially to his impairment of 
employability, and that while he had not yet overcome the 
effects of the impairment of employability, achievement of a 
vocational goal was reasonably feasible.  The Narrative 
Report also noted that the Veteran would be "referred for 
development of an IEAP for an Ergonomic Assessment of his 
job[,] and if needed[,] Job Placement Assistance."

In an October 31, 2006 VA Form 119, Report of Contact, the 
Veteran's Vocational Rehabilitation Counselor (VRC) 
documented a phone conversation between her and the Veteran 
on the prior day.  At that time, the Veteran indicated that 
he had been contacted by the VA contract counselor concerning 
the development of an IEAP.  He noted that he was in the 
process of obtaining his bachelor degree and would need a 
master degree to be promoted.  The VRC noted that the Chapter 
31 program did not train for the purpose of promotion, but 
rather to evaluate and potentially modify the dynamics of a 
current position to accommodate service-connected 
disabilities.  The Veteran noted that he was aware of other 
veterans who had obtained master's degrees through the 
Chapter 31 program, and was unhappy with VA's decision to 
deny him that same benefit.  The VRC indicated that each 
veteran's case is determined individually.  The Veteran 
indicated that he "was not interested in an ergonomic 
assessment because he does not want to involve his 
employer."  

In a letter dated the same day as the VA Form 119 discussed 
above, the Veteran was notified that his claim for VRE 
services had been suspended.  He was informed that this 
action was taken because although the August 2006 VA Form 28-
1902b had recommended an ergonomic assessment, the Veteran 
indicated in the previous day's phone conversation that he 
was not interested in having that assessment done.  

In a September 2006 email, a printed copy of which is 
associated with the claims file, the Veteran expressed his 
disappointment with the decision of the VRC.  He stated that 
his employer intended to lay off 10 employees within a week, 
and noted his fear that if a VA or contract employee were to 
visit at his place of employment to conduct an ergonomic 
assessment, his employer would have a reason to include him 
among those laid off.  He also indicated that if he were to 
lose his job, his current education level (associate degree 
with some bachelor degree coursework) would only provide him 
with employment opportunities paying half his current salary.

In a response email, similarly associated with the claims 
file, the Veteran's VRC stated that Chapter 31 is an 
employment program, not an education program; it is intended 
to help veterans maintain their current employment through 
accommodation.  As his Vocational Rehabilitation application 
noted that his job required him to stand for extended periods 
of time, aggravating his back and knee, an ergonomic 
assessment had been recommended to help the Veteran maintain 
the current employment.  The VRC also noted that should the 
Veteran lose his employment, he should reapply for Vocational 
Rehabilitation.  

Based upon the above, the Board finds that there was a sound 
basis for suspension and, ultimately, discontinuance of the 
Veteran's benefits under Chapter 31.  Initially, the Veteran 
exhibited unsatisfactory conduct and cooperation.  
Specifically, while he agreed to undergo the necessary 
evaluations required to determine whether he was eligible for 
Vocational Rehabilitation services, he then refused the 
programs that were offered to him.  38 C.F.R. § 21.362 (a).  
Essentially, the record reflects that the Veteran was not 
interested in VRE services unless they involved him being 
able to receive benefits to obtain a master's degree after he 
completed his bachelor's degree in 2006.  However, as the VRC 
noted in her September 2006 email, Chapter 31 benefits are 
intended to assist veterans with service-connected 
disabilities to receive accommodations in their current 
employment position; they are not intended to help veterans 
obtain promotions.  Indeed, the Veteran's supervisor noted in 
a June 2006 letter of record that the Veteran's "performance 
in this capacity [as an instructor at his company] has been 
quite satisfactory, but in order for [the Veteran] to be 
competitive for positions of greater responsibility . . . he 
will require at least a Masters Degree."  Moreover, the July 
2006 Vocational Assessment Report, completed by both VA and 
private-sector personnel, noted that only half of the 
instructors at his company had a master's degree.  Therefore, 
a master's degree "would only be necessary in terms of 
advancement."  Again, this is not the purpose of Chapter 31 
Vocational Rehabilitation benefits.

Ultimately, the Veteran did not maintain satisfactory conduct 
and cooperation in developing and implementing a program of 
rehabilitation services, and mitigating circumstances beyond 
his control are not demonstrated.  38 C.F.R. § 21.364 (b).  
While the potential personnel changes noted by the Veteran in 
his September 2006 email are duly noted and beyond his 
control, they are not mitigating circumstances in this 
matter.  Moreover, the Veteran's employer's recommendation of 
the Veteran for Vocational Rehabilitation was so that he 
could obtain a master's degree to be promoted; there was no 
evidence that the veteran was unable to do his job, or in 
danger of losing his job, due to physical his service-
connected disabilities.  For these reasons, it was proper to 
suspend and discontinue services and assistance to the 
Veteran.  See 38 C.F.R. § 21.364(a); see also McRae v. Brown, 
9 Vet. App. 229, 233-34 (1996).  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In Barger 
v. Principi, 16 Vet. App. 132 (2002), the United States Court 
of Appeals for Veterans Claims held that the Veterans Claim 
Assistance Act of 2000, with it's expanded duties to notify 
and assist, is not applicable to certain cases, pointing out 
that the statute at issue was not found in Title 38, United 
States Code, Chapter 51.  Likewise, the statute at issue in 
this matter is not found in Chapter 51, rather it is found in 
Chapter 31.

Nevertheless, a letter sent to the Veteran dated in August 
2006 suspended his VRE benefits.  This letter provided notice 
to the Veteran of the basis for the suspension, the reasons 
for the suspension, the options the Veteran had to avoid 
having his benefits discontinued, and how to request an 
administrative review or an appeal of this decision.  
Moreover, all relevant and probative evidence necessary to 
adjudicate this matter is contained in the Veteran's 
counseling/evaluation rehabilitation folder pertaining to his 
application for Chapter 31 benefits and the evaluations and 
counseling records generated in connection with that 
application.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal has been obtained.


ORDER

The August 2006 discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, was proper; the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


